DETAILED ACTION
Application 16/582971, “POSITIVE ELECTRODE MATERIAL AND LITHIUM SECONDARY BATTERY USING THE SAME” was filed with the USPTO on 9/25/19 and claims priority from a foreign application filed on 10/25/18. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 2/25/22.  

Allowable Subject Matter
Claims 1, 3, 5, 6 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior art includes Yamamoto (US 2019/0260068), Lee (US 2002/0048547), Fagherazzi (USP 3896216), Hendrix (USP 6348705) and Brost (USP 8728671) which are relevant to the claimed invention as described in the 11/29/21 Final Rejection.  As previously described, the cited art teaches a positive electrode active material comprising perovskite BaTiO3 disposed on a surface of a positive electrode active material.  
Claim 1 further requires wherein the BaTiO3 has an BaTiO3-[Symbol font/0x64] crystal structure, wherein [Symbol font/0x64] is a positive number satisfying 0.1 ≤ [Symbol font/0x64] ≤ 0.3.  Relevant to the claimed invention as currently amended, as described in the Final Rejection the cited art did not expressly teach a generic perovskite of the ABO3-[Symbol font/0x64] crystal structure, wherein [Symbol font/0x64] is a positive number satisfying 0.1 ≤ [Symbol font/0x64] ≤ 0.3, but the limitation was nevertheless found obvious in the context of applicant’s invention, at least because it was known in the art 
However, as argued by applicant in the 2/25/22 remarks, the cited art does not expressly teach the range 0.1 ≤ [Symbol font/0x64] ≤ 0.3 with respect to the perovskite material BaTiO3-[Symbol font/0x64].  Moreover, applicant has provided evidence drawn from applicant’s originally filed Table 4, demonstrating superior performance associated with the claimed oxygen deficiency range compared to values lying both above and below the claimed range.  See applicant’s Figure derived from Table 4 and copied below.  

    PNG
    media_image1.png
    372
    615
    media_image1.png
    Greyscale


Applicant’s argument of criticality supported by the data has been found persuasive, and the secondary considerations associated with criticality of the claimed range of 0.1 ≤ [Symbol font/0x64] ≤ 0.3 have been weighed against and found to overcome the prima facie case obviousness.  Therefore, the previously presented rejection based on the above cited references has been withdrawn.  
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723